DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16,20-27,30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/146722 in view of Fakhoury et al. 8,287,052 and DE 10133985.
Regarding claim 16 WO ‘722 shows in figures 1-3 a wheel hub 3,4 having an outer collar region 3, an inner core region (not specifically labeled but where the bolt connects through the hub to the rotor 18) wherein the inner core region (i.e. bolt region) has a greater extent in an axial direction than the outer collar region (where the wheel bolt connects) , a primary recess (which accommodates the bolt) for the connection of the brake disk 18 that completely penetrates the wheel hub.
Lacking in WO ‘722 is a specific showing of  wherein a ratio between a radial distance between an axis of rotation and the primary recess and a radius of the wheel hub, is between 0.6 and 0.3.
The reference to Fakhoury shows a wheel hub for attachment to a brake disc having a primary recess for attachment to a wheel at 114.  Note the filled at 122b. Faukhoury states in column 5 that this fillet 122b has a radius that may be changed.  See lines 20-40.  Note around line 36 Fakhoury states: 
Dimensions of other features of the wheel hub 100 may need to be adjusted when dimensions of the fillet 122b (e.g., the radius, arc length, chord length, arc angle, etc.) are varied to maintain adequate performance characteristics of the wheel hub 100. Configured as described above, the fillet 122b uniformly distributes stresses between the flange 112 and the inboard end 102b of the barrel 102.
	The reference to DE ‘985 shows in figure 10 a wheel hub arrangement similar in design to that of WO ‘722 with the wheel bolt attachment and the bolt attachment to the rotor (none of which is labeled but prima facie obvious from the drawings) but spaced further apart than what is shown in WO ‘722.
	It would have been obvious to have widened the radial distance between these locations on the wheel hub in WO ‘722 to create a fillet, for the purpose as taught by Fakhoury et al. (and as described in col 5 lines 35-40), but as better illustrated in figure 10 of DE ‘985.  Do this would likely meet the claimed ratio of “..between a radial distance between an axis of rotation and the primary recess and a radius of the wheel hub, is between 0.6 and 0.3”.
Regarding claims 20-27,30-34, as modified above by Fakhoury , WO ‘722 meets the claimed limitations since Fakhoury indicates the dimensions of the hub arrangement may changed.



Claims 17- 19,28,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘722/ Fakhoury/DE ‘985 as applied to claim 16 above, and further in view of Baumgartner et al. 7,111,911.
Regarding claim 17 while Fakhoury indicates ‘ribs’ at 122a these are generally hard to make out.
Since Fakhoury indicates that the shape of the ribs may be varied, as discussed in col 3, it would
have been obvious to have modified WO ‘722 to include ribs as generally taught by both Fakoury and Baumgartner at 43 (so that the ribs in Fakhoury are more pronounced/elongated) simply to adapt the device to different applications, pursuant to the discussion in Fakhoury in col 5 to strengthen the hub of WO ‘722.
Regarding claims 18,19,28,29 these limitations are fairly suggested by WO ‘722, as modified above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



12/14/22